Citation Nr: 1203796	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1984, and from June 1987 to July 1999.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During an August 2009 hearing before a Decision Review Officer at the RO, the Veteran testified in essence that his diabetes mellitus, for which he is not service-connected, began during or as a result of active duty.  The Board finds that this testimony raises a claim of entitlement to service connection for diabetes mellitus.  The Board also finds that this issue is inextricably intertwined with the claim for service connection for erectile dysfunction currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, these matters must be addressed together on remand.  Id.

In a December 2011 Informal Hearing Presentation (IHP), the Veteran's representative indicated that a July 30, 2010, medical opinion shows that the Veteran's military duties caused his bilateral tinnitus.  The claims file does not contain any VA treatment records dated after May 13, 2009, or any private medical record dated July 30, 2010.  Virtual VA does not contain a July 30, 2010, VA medical record.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further observes that the claims file contains a Social Security Administration (SSA) CD-ROM dated and received in December 2008.  The Board's own review of the CD-ROM reflects that it is relevant to the Veteran's claim.  The CD-ROM shows that the Veteran based his SSA claim in part on diabetes mellitus, and includes medical records that refer to diabetes mellitus and erectile dysfunction. 

However, an October 2009 supplemental statement of the case (SSOC) makes no mention of the CD-ROM or the SSA records.  It does not list them in the EVIDENCE section, or refer to or address them in the REASONS AND BASES section.  Thus, it appears that the RO did not consider the SSA records contained on the CD-ROM.  The Board points out that, if the AOJ receives pertinent evidence after an SSOC and before the appeal is transferred to the Board, another SSOC must be furnished.  38 C.F.R. § 19.31(b)(1) (2011).  In this case, the October 2009 CD-ROM was associated with the claims file prior to certification of the appeal to the Board.  Thus, the Board must remand the issue back to the AOJ for consideration of the evidence and issuance of an SSOC.

In addition, the CD-ROM reveals that in May 2008 the Veteran requested a hearing before an SSA Administrative Law Judge (ALJ).  In May 30, 2008, correspondence to the Veteran, SSA acknowledged his hearing request and stated that he would be sent notice of the time and place of the hearing.  However, the CD-ROM contains no subsequent documents, indicating that during the remainder of the time until the CD-ROM was created (December 4, 2008) any SSA hearing was conducted, and the Veteran did not withdraw his hearing request.  Thus, it appears that additional SSA records exist that have not been associated with the claims file.  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the duty to assist to include requesting information and records from the SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As noted above, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, none of documents on the CD-ROM have been converted to hardcopy form by the RO for inclusion in the record, as is required in such instances.  Accordingly, while the case is in remand status, the RO should print out the records found on the CD-ROM and associate them with the claims file.  

The Veteran's claim for service connection for diabetes mellitus has not been addressed by the RO, and is therefore not yet before the Board on appeal.  As noted above, this claim is inextricably intertwined with the claim for service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, currently on appeal.  See Harris, supra. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits; all medical and employment records relied upon in making the determinations; and any other relevant documents, such as hearing transcripts or correspondence to and from the Veteran, dated or received after May 30, 2008.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the claims file.

2.  After obtaining any necessary authorization and identifying information from the Veteran, obtain any relevant private medical records that have not been associated with the claims file, to include the July 30, 2010, medical record referred to in the December 2011 IHP.  

3.  Obtain and associate with the claims file all VA treatment and examination reports dated after May 13, 2009, from the Indianapolis VA Medical Center or any other VA medical facility, to include the July 30, 2010, medical record referred to in the December 2011 IHP. 

4.  Following completion of the above requested actions, and completion of any other indicated development, adjudicate the Veteran's claim for service connection for diabetes mellitus.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, and a timely notice of disagreement is received, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  Only if a timely substantive appeal is received should the issue be certified to the Board for appellate consideration.

5.  Then, readjudicate the Veteran's claim for service connection for tinnitus and service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



